DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Applicant's amendment necessitated the new ground(s) of rejection in view of Sumita (USPG 2007/0225980, hereinafter referred to as Sumita).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sumita (USPG 2007/0225980, hereinafter referred to as Sumita).


receiving a phoneme signal for a text having a plurality of sentences (paragraphs 69-70, spoken utterance includes phonemes); 
performing Fourier transformation on the received phoneme signal to perform spectral analysis and extracting voice features (paragraph 71, feature extraction using FFT); 
estimating a phoneme string from the received phoneme signal based on the extracted voice features (paragraphs 73-75, comparing “the time-series features extracted by the feature extraction unit 113 with the standard patterns stored in the phoneme dictionary”); 
determining a sentence corresponding to a specific phoneme or the phoneme string included in the received phoneme signal (paragraphs 77-80 and 119-120; also see figures 14-15); 
referring to a storage that stores therein co-occurrence information on sentences for words in association with the words and determining a word the co-occurrence information on the determined sentence of which satisfies a standard among the words, the co-occurrence information on sentences being information including vector information corresponding to the sentence (paragraphs 66-67 and 121-122, bi-gram and tri-gram language models describes how frequently words appear together; the “co-occurrence information” is merely an information or probability describing how often the words appear together and is well-known in bi-gram and tri-gram models); 
signal to the determined word to generate a text corresponding to the received phoneme signal (paragraphs 82-85, “The correction-portion identifying unit 116 then acquires the phoneme-string candidate group for the second speech that corresponds to the attentive area from the history storage unit 123, and compares each of them to the phoneme-string candidate group for the first speech, whereby identifying the correction portion in the first speech”); and 
outputting the generated text (paragraph 86).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sumita in view of Faifkov et al. (USPG 2010/0324900, hereinafter referred to as Faifkov).

Regarding claim 2, Sumita further discloses the non-transitory computer-readable recording medium according to claim 1, 2Application No.: 16/281,655Docket No.: P190122US00wherein determining a phonemic transcription included in the specific phoneme or the phoneme string among phonemic transcriptions of words registered in the dictionary data (paragraphs 73-75, phonemic transcription is based on phoneme dictionary), determining word candidates paragraphs 76-78, using word dictionary to convert phonemic transcription to word transcription), referring to information stored in the storage (paragraphs 73-78, using information stored in phoneme and word dictionaries), and determining a word the co-occurrence information on sentences of which satisfies a standard from the determined word candidates (paragraphs 66-67 and 121-122, bi-gram and tri-gram language models describes how frequently words appear together; the “co-occurrence information” is merely an information or probability describing how often the words appear together and is well-known in bi-gram and tri-gram models). 
Sumita fails to explicitly disclose, however, Faifkov teaches wherein the determining includes, based on index information indicating a relative position of phonemic signs including each phonemic sign included in a phonemic transcription of a word registered in common dictionary data for use in voice analysis and morphological analysis, a top phonemic sign of the phonemic transcription, and an end phonemic sign of the phonemic transcription (paragraphs 4 and 45; “the index is searched and the exact location (time) of the target word is determined"; plus and minus signs indicate five best scores based on phoneme probabitities calculated during indexing) 
Since Sumita and Faifkov are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using index information to determine phonemic transcription.  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sumita in view of Chang et al. (USPN 8447608, hereinafter referred to as Chang).

Regarding claim 4, Sumita fails to explicitly disclose, however, Chang teaches the non-transitory computer-readable recording medium according to claim 1, wherein the specific phoneme or the phoneme string included in the received phoneme signal is a phoneme or the phoneme string for homonyms (col. 1, lines 24-52, using conditional probability to determine whether the phoneme string is a phoneme or its homonyms).
Since Sumita and Chang are analogous in the art because they are from the same field of endeavor, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the known technique of using conditional probability to determine whether the phoneme string is a phoneme or its homonyms {col. 1, lines 24-52). .  One of ordinary skill in the art would have recognized that the results of the combination were predictable since the use of that known technique provides the rationale to arrive at a conclusion of obviousness. See KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sharifi et al. (USPG 2015/0235651) teach a reference signal .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN X VO whose telephone number is (571)272-7631.  The examiner can normally be reached on M-F, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUYEN X VO/Primary Examiner, Art Unit 2656